Amber Ben-Davies v. Blibaum & Associates, P.A.; Bryione K. Moore v. Blibaum &
Associates, P.A., Misc. No. 4, September Term, 2017

POST-JUDGMENT INTEREST RATE – MD. CODE ANN., CTS. & JUD. PROC.
(1974, 2013 REPL. VOL.) § 11-107(a), (b) – MONEY JUDGMENT FOR RENT OF
RESIDENTIAL PREMISES – Court of Appeals held that, where landlord sues tenant for
breach of contract based on residential lease, and trial court enters judgment in landlord’s
favor against tenant and judgment includes damages for unpaid rent and other expenses,
post-judgment interest rate of 6% applies pursuant to Md. Code Ann., Cts. & Jud. Proc.
(1974, 2013 Repl. Vol.) § 11-107(b).
United States District Court
for the District of Maryland
Nos. 1:16-cv-02783-JFM, 1:16-cv-03546-JFM
                                                  IN THE COURT OF APPEALS
Argued: December 4, 2017
                                                        OF MARYLAND

                                                           Misc. No. 4

                                                      September Term, 2017
                                            ______________________________________

                                                    AMBER BEN-DAVIES
                                                           v.
                                                BLIBAUM & ASSOCIATES, P.A.;

                                                     BRYIONE K. MOORE
                                                              v.
                                                 BLIBAUM & ASSOCIATES, P.A.
                                            ______________________________________

                                                      Barbera, C.J.
                                                      Greene
                                                      Adkins
                                                      McDonald
                                                      Watts
                                                      Hotten
                                                      Getty,

                                                            JJ.
                                            ______________________________________

                                                       Opinion by Watts, J.
                                            ______________________________________

                                                      Filed: January 19, 2018
       After a trial court enters judgment in a plaintiff’s favor against a defendant, the

plaintiff is entitled to post-judgment interest until the defendant satisfies the judgment. See

Med. Mut. Liab. Ins. Soc’y of Md. v. Davis, 389 Md. 95, 109, 883 A.2d 158, 166 (2005)

(“Post-judgment interest begins to run on a money judgment from the date of the entry of

that judgment. . . . Post-judgment interest continues to accrue until the judgment is satisfied

by payment.”     (Citations omitted)).     The purpose of post-judgment interest is “to

compensate the successful [plaintiff] for the [] loss of the use of the monies [that are]

represented by a judgment in [the plaintiff’s] favor, and the loss of income thereon,

between the time of entry of the judgment . . . and the satisfaction of the judgment by

payment.” Id. at 109, 883 A.2d at 166 (citations and internal quotation marks omitted).

       Under Md. Code Ann., Cts. & Jud. Proc. (1974, 2013 Repl. Vol.) (“CJ”) § 11-107,

different post-judgment interest rates apply to different types of judgments. Generally,

under CJ § 11-107(a), except as provided otherwise, a post-judgment interest rate of 10%

applies to all judgments. Meanwhile, under CJ § 11-107(b), a post-judgment interest rate

of 6% applies to “money judgment[s] for rent of residential premises[.]”

       This opinion consolidates two cases that require us to determine which of these two

post-judgment interest rates applies where: a landlord sues a tenant for breach of contract

based on a residential lease; the trial court enters judgment in the landlord’s favor against

the tenant; the judgment includes unpaid rent and other expenses; and the judgment does

not delineate what portion thereof was comprised of unpaid rent, as opposed to the other

expenses—such as late fees or the cost of repairs to the premises.

       In separate matters, Amber Ben-Davies and Bryione K. Moore (together,
“Appellants”) failed to pay rent. After Appellants vacated their apartments, their respective

landlords initiated separate actions for breach of contract. The District Court of Maryland,

sitting in Baltimore County (“the District Court”), entered judgments in the landlords’

favor against Appellants. The judgments did not delineate the portions thereof that were

comprised of unpaid rent, as opposed to other expenses. Ben-Davies’s landlord had sought

the cost of replacing carpet in her apartment, and Moore’s landlord had sought the costs of

utilities, changing the apartment’s lock, trash disposal, cleaning stained carpet, advertising,

and various fees.

       Samuel Blibaum (“Samuel”) and Gary S. Blibaum (“Gary”) of Blibaum &

Associates, P.A. (“Appellee”), a licensed debt collector, represented the landlords in the

actions for breach of contract. After the District Court entered the judgments, Appellee

engaged in collections activity on the landlords’ behalf.

       On Appellee’s behalf, Gary sent Ben-Davies a letter in which he stated that she

owed her landlord a certain amount. Appellee obtained a writ of garnishment of Moore’s

wages, and sent her a Judgment Creditor’s Monthly Report. In both the letter that was sent

to Ben-Davies, and the Judgment Creditor’s Monthly Report that was sent to Moore,

Appellee indicated that the applicable post-judgment interest rate was 10%. In other words,

Appellee sought to apply the post-judgment interest rate of 10% under CJ § 11-107(a),

which applies to all judgments unless provided otherwise.

       In the United States District Court for the District of Maryland (“the U.S. District

Court”), Appellants filed separate complaints against Appellee.           In the complaints,

Appellants contended that, contrary to Appellee’s position, the applicable post-judgment


                                             -2-
interest rate was 6%, not 10%. In other words, Appellants argued that CJ § 11-107(b)

applied because the judgments against them constituted “money judgment[s] for rent of

residential premises[.]” Appellants asserted that, by seeking to apply a post-judgment

interest rate of 10%, Appellee violated the federal Fair Debt Collection Practices Act, the

Maryland Consumer Debt Collection Act, and the Maryland Consumer Protection Act.

       Ultimately, in each case, the parties filed a “Joint Motion to Certify a Question of

Law to the Maryland Court of Appeals,” requesting that the U.S. District Court certify the

following question of law to this Court:1

       Is the legal rate of post-judgment interest on a judgment awarded in a breach
       of contract action where the underlying contract is a residential lease ten
       percent (10%)[,] as stated in [CJ] § 11-107(a)[,] or is it six percent (6%)[,] as
       stated in [CJ] § 11-107(b), which states that it is applicable to “a money
       judgment for rent of residential premises,” where the judgment in the breach
       of contract action does not specifically delineate what portion, if any, of the
       judgment was awarded for unpaid rent?

In the joint motions to certify, the parties noted that this was an issue of first impression.

The U.S. District Court granted the joint motions to certify.

       Before this Court, as in the U.S. District Court, Appellants contend that the

applicable post-judgment interest rate is 6% pursuant to CJ § 11-107(b). Appellee responds

that the applicable post-judgment interest rate is 10% pursuant to CJ § 11-107(a).

       We conclude that, where a landlord sues a tenant for breach of contract based on a

residential lease, and the trial court enters judgment in the landlord’s favor against the


       1
         Under CJ § 12-603, this Court “may answer a question of law certified to it by a
court of the United States . . . , if the answer may be determinative of an issue in pending
litigation in the certifying court and there is no controlling appellate decision, constitutional
provision, or statute of this State.”

                                              -3-
tenant and the judgment includes damages for unpaid rent and other expenses, a post-

judgment interest rate of 6% applies pursuant to CJ § 11-107(b).           CJ § 11-107(b)

unequivocally states that it applies to “a money judgment for rent of residential

premises[.]” As such, CJ § 11-107(b)’s plain language establishes that it applies where, as

here, a judgment is comprised of unpaid rent and other expenses that are due as a result of

a residential lease. Nothing in CJ § 11-107(b) renders it exclusively applicable to money

judgments that are entirely comprised of unpaid rent. Stated otherwise, nothing in CJ §

11-107(b) indicates that, for a post-judgment interest rate of 6% to apply, a judgment must

consist solely of unpaid rent, and may not include expenses that are associated with the

rent of residential premises. Additionally, nothing in CJ § 11-107(b) indicates that it does

not apply to actions for breach of contract between landlords and tenants. In addition to

the plain language of CJ § 11-107(b), our holding is supported by CJ § 11-107(b)’s obvious

purpose, which is to protect tenants by not subjecting them to a 10% post-judgment interest

rate on money judgments for rent of residential premises.

                                    BACKGROUND2

                    Amber Ben-Davies v. Blibaum & Assocs., P.A.

       On August 2, 2005, Ben-Davies signed a lease for an apartment at Stratford

Apartments at 1210 East Northern Parkway in Baltimore City.              The lease named



       2
       Typically, “[w]here another court certifies a question of law to this Court, this
Court accepts the statement of facts in the certification order.” Fangman v. Genuine Title,
LLC, 447 Md. 681, 685 n.1, 136 A.3d 772, 774 n.1 (2016) (citation and internal quotation
marks omitted). Here, however, the Certification Order lacks a statement of facts. As
such, we derive the following facts from the record.

                                           -4-
Hendersen-Webb, Inc. (“Hendersen-Webb”) as the agent for the apartment building’s

owner. The period of the lease was from September 12, 2005 through September 30, 2006.

The lease would automatically be renewed unless Ben-Davies or Hendersen-Webb

provided notice, at least three months in advance, of an intent not to renew the lease. The

rent was initially $635.00 a month. Ben-Davies paid a security deposit of $635.00.

        Eventually, Ben-Davies vacated the apartment.3 In a letter dated January 11, 2007,

Hendersen-Webb’s Supervisor of Collections advised Ben-Davies that she owed

$2,728.09. Specifically, according to the Supervisor of Collections, Ben-Davies owed: an

overdue balance4 of $893.62 as of October 9, 2006;5 $615.55 for the remainder of rent in

October 2006; $658.00 for rent in November 2006; $445.83 for rent from December 1,

2006 through December 21, 2006, the day before Henderson-Webb leased the apartment

to a new tenant; and $115.09 for replacing carpet in the apartment. Ben-Davies did not

make any payments toward the $2,728.09 that Hendersen-Webb alleged was due.

        On May 7, 2007, in the District Court, Hendersen-Webb sued Ben-Davies, initiating

Henderson-Webb, Inc. v. Amber Ben-Davies, No. 080400171172007 (Dist. Ct. Md.). The

complaint named Samuel as Hendersen-Webb’s counsel. Hendersen-Webb used the


        3
            The record does not reveal the date on which Ben-Davies vacated the apartment.
        4
            It is unclear how much, if any, of the overdue balance was comprised of unpaid
rent.
        5
        In the January 11, 2007 letter, the Supervisor of Collections stated: “Please refer to
our letter [of] November 9, 2006, which state[d that] the balance due as of that date was
$893.62.” It is evident that “November” was intended to read “October,” given that,
elsewhere in the January 11, 2007 letter, the Supervisor of Collections stated that, in
addition to the overdue balance, Ben-Davies owed the “balance of October [2006] rent,”
plus a full month’s worth of rent in November 2006.


                                             -5-
District Court’s form for complaints in civil cases. The form included the following

language: “Clerk: Please docket this case as an action of □ contract □ tort □ replevin □

detinue[.]” All of these checkboxes are blank; however, the checkbox that is next to the

word “contract” has two typed “Xs” near it.6 Under the heading “APPLICATION AND

AFFIDAVIT IN SUPPORT OF JUDGMENT[,]” the complaint stated, in pertinent part:

“Attached hereto are [] documents [that] contain sufficient detail as to liability and damage

to apprise [Ben-Davies] clearly of the claim against” her.7 In the complaint, Hendersen-

Webb alleged that Ben-Davies “ow[ed] rent and [] caused additional expenses[,] which

total $3[,]372.62.” Hendersen-Webb sought $2,728.09 in damages, which represented the

$3,372.62 in charges minus $644.53—which, in turn, represented Ben-Davies’s $635.00

security deposit, plus $9.53 in interest. Hendersen-Webb also sought $76.50 in pre-

judgment interest, $409.21 in attorney’s fees, and court costs.

       On July 19, 2007, the District Court entered judgment on affidavit in Hendersen-

Webb’s favor against Ben-Davies in the amount of $2,728.09, plus $76.50 in pre-judgment

interest, $409.21 in attorney’s fees, and $50.00 in court costs. The District Court ordered



       6
         In the complaint, in multiple instances, two typed “Xs” appear just slightly below,
and a short distance to the left of, a blank checkbox. In the joint motion to certify, Ben-
Davies and Appellee stated that Hendersen-Webb “filed its [c]omplaint [using] the District
Court[’s f]orm [] for a breach of contract.” Accordingly, it is apparent that two typed “Xs”
were intended to appear in the checkbox that is next to the word “contract[.]”
       7
         Maryland Rule 3-306(b) states:

       In an action for money damages[,] a plaintiff may file a demand for judgment
       on affidavit at the time of filing the complaint commencing the action. The
       complaint shall be supported by an affidavit showing that the plaintiff is
       entitled to judgment as a matter of law in the amount claimed.

                                            -6-
that there would be post-judgment interest at the legal rate. The judgment did not delineate

what portion thereof was comprised of unpaid rent, as opposed to other expenses—e.g.,

the cost of replacing carpet in the apartment.

       After the District Court entered judgment, Appellee engaged in collections activity

on Hendersen-Webb’s behalf.        Ben-Davies did not make any payments toward the

judgment.

       On July 19, 2016—nine years after the District Court entered judgment—on

Appellee’s behalf, Gary sent Ben-Davies a letter in which he stated that the judgment’s

balance was $5,811.32.8 This figure was based on a post-judgment interest rate of 10%.

Ben-Davies’s counsel telephoned Gary, who confirmed that Appellee was seeking to apply

a post-judgment interest rate of 10%. During a communication with Ben-Davies’s counsel,

Appellee offered to settle the judgment’s balance for $3,500.00.

       On August 5, 2016, in the U.S. District Court, Ben-Davies filed a Complaint and

Demand for Jury Trial against Appellee, initiating Amber Ben-Davies v. Blibaum &

Assocs., P.A., No. 1:16-cv-02783-JFM (D. Md.). In the complaint, Ben-Davies contended

that, contrary to Appellee’s position, the applicable post-judgment interest rate was 6%,

not 10%. Ben-Davies argued that, accordingly, the judgment’s balance was $4,918.92, not

$5,811.32. Ben-Davies asserted that, by demanding a higher amount than was due,


       8
         In the Complaint and Demand for Jury Trial that Ben-Davies filed against Appellee
in the U.S. District Court, and in a Memorandum in Opposition to a Motion to Dismiss,
Ben-Davies alleged that, in his July 19, 2016 letter, Gary stated that the judgment’s balance
was $5,811.32. According to the joint motion to certify, in the July 19, 2016 letter, Gary
stated that the judgment’s balance was $5,911.32. In any event, the exact amount to which
Gary referred is immaterial to the certified question of law.

                                            -7-
Appellee violated the federal Fair Debt Collection Practices Act, the Maryland Consumer

Debt Collection Act, and the Maryland Consumer Protection Act. Ben-Davies alleged that,

as a result of Appellee’s actions, she “suffered from emotional distress, stress, anger[,] and

frustration.”

       On September 12, 2016, Appellee filed a Motion to Dismiss and a memorandum of

law in support thereof, contending that the U.S. District Court lacked subject-matter

jurisdiction because Ben-Davies lacked standing. For purposes of claims under federal

law, to have standing, a “plaintiff must have (1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed

by a favorable judicial decision.” Spokeo, Inc. v. Robins, ___ U.S. ___, 136 S. Ct. 1540,

1547 (2016), as revised (May 24, 2016) (citations omitted). In a Memorandum dated

October 11, 2016, the U.S. District Court determined that Ben-Davies lacked standing, and

dismissed the complaint. The U.S. District Court reasoned:

       [Ben-Davies]’s conclusory allegation that she has suffered harm is not
       supported by her allegation that [Appellee] applied the incorrect rate of [post-
       judgment] interest, particularly in light of the fact[s] that she never paid a
       cent on the [judgment,] and that [Appellee] offered to settle [the judgment’s
       balance] for less than [the amount that Ben-Davies] alleges was due.

       On October 12, 2016, Ben-Davies filed a notice of appeal. In an unreported per

curiam opinion dated June 1, 2017, the United States Court of Appeals for the Fourth

Circuit (“the Fourth Circuit”) vacated the U.S. District Court’s judgment and remanded for

further proceedings. See Ben-Davies v. Blibaum & Assocs., P.A., 695 F. Appx. 674, 677

(4th Cir. 2017) (per curiam). The Fourth Circuit held that Ben-Davies had established

injury in fact, explaining:


                                             -8-
       Ben-Davies alleged that she was a consumer, that [Appellee] acted as a debt
       collector, and that [Appellee] attempted to collect from her a debt arising out
       of a state court judgment by demanding payment of an incorrect sum based
       on the calculation of a[ post-judgment] interest rate [that was] not authorized
       by law. This was not a case where the plaintiff simply alleged “a bare
       procedural violation [of the Fair Debt Collection Practices Act], divorced
       from any concrete harm.” Spokeo[], 136 S.Ct. at 1549. Indeed, Ben-Davies[]
       alleged that, as a “direct consequence” of [Appellee’s] alleged violations of
       the [Fair Debt Collection Practices Act]’s proscribed practices, she “suffered
       and continues to suffer” actually existing intangible harms that affect her
       personally: “emotional distress, anger, and frustration.”

Id. at 676.9

                     Bryione K. Moore v. Blibaum & Assocs., P.A.

       On December 2, 2008, Moore and Keona Pompey signed a lease for an apartment

at Tuscany Gardens Apartments at 6 Fallridge Court in Windsor Mill, Maryland. The lease

named Peak Management LLC (“Peak Management”) as the agent for the apartment

building’s owner.10 The period of the lease was from January 1, 2009 through December

31, 2009. The lease would automatically be renewed unless Moore, Pompey, or Peak

Management provided notice, at least ninety days in advance, of an intent not to renew the

lease. The rent was $895.00 a month. Moore and Pompey paid a security deposit of


       9
        The Fourth Circuit also noted that Appellee had not disputed that Ben-Davies had
established the two elements of standing other than injury in fact—traceability to
Appellee’s challenged conduct, and likelihood of redress by a favorable judicial decision.
See Ben-Davies, 695 F. Appx. at 677.
       10
          In a letter dated June 24, 2016 and addressed “[t]o whom it may concern,” Moore
denied that she had signed the lease, stating: “Apparently[,] someone used my information
to get an apartment[,] and I am the victim of some type of fraud.” Consistently, in an
Amended Complaint and Demand for Jury Trial against Appellee, Moore alleged that, in
June 2016, she telephoned Appellee and stated that she had never signed a lease for an
apartment that was managed by Peak Management. On brief in this Court, however,
Moore does not contend that she did not sign the lease.


                                            -9-
$895.00.

       On July 30, 2009, Moore and Pompey vacated the apartment. In an invoice dated

August 20, 2009, Peak Management indicated that Moore and Pompey owed $3,756.47,

which represented $4,664.90 in charges minus $908.43—which constituted Moore’s and

Pompey’s $895.00 security deposit, plus $13.43 in interest. According to the invoice, the

$4,664.90 in charges were comprised of: $894.00 for rent in June 2009; $895.00 for rent

in each month from July 2009 through September 2009;11 a $44.75 late fee for each month

from June 2009 through August 2009; two $19.75 “filing” fees for June 1 and July 1; two

$45.75 “filing” fees for June 2 and July 2;12 $252.00 for utilities from July 30, 2009 through

September 30, 2009; $50.00 for changing the apartment’s lock because Moore and Pompey

did not return the keys; $146.65 for removing, and disposing of, six bags of trash; $120.00

for cleaning stained carpet; and $252.00 for advertising the apartment. According to a

Collection Request dated September 2, 2009, in February and June 2009, Moore and/or

Pompey made a total of $150.00 in payments, thus lowering the balance to $3,606.47.

       On March 23, 2012, in the District Court, Peak Management sued Moore and

Pompey, initiating Peak Mgmt., LLC v. Bryione Kia Moore, No. 080400083952012 (Dist.

Ct. Md.).    The complaint named Appellee as Peak Management’s counsel.                 Peak

Management used the District Court’s form for complaints in civil cases. The form

included the following language: “Clerk: Please docket this case as an action of □ contract



       11
         It is unclear why Peak Management sought $894.00 for rent in June 2009, while
seeking $895.00 for rent in every other relevant month.
      12
         The basis of the “filing” fees is unclear.

                                            - 10 -
□ tort □ replevin □ detinue □ bad faith insurance claim[.]” A typed “X” appears in the

checkbox that is next to the word “contract[.]” Under the heading “APPLICATION AND

AFFIDAVIT IN SUPPORT OF JUDGMENT[,]” the complaint stated, in pertinent part:

“Attached hereto are [] documents [that] contain sufficient detail as to liability and damage

to apprise [Moore and Pompey] clearly of the claim against” them. In the complaint, Peak

Management sought $3,606.47 in damages, $597.96 in pre-judgment interest, $540.97 in

attorney’s fees, and court costs.13

       On March 4, 2013, the District Court entered judgment on affidavit in Peak

Management’s favor against Moore in the amount of $3,606.47, plus $989.01 in pre-

judgment interest, $540.09 in attorney’s fees, and $123.00 in court costs. The District

Court ordered that there would be post-judgment interest at the legal rate. The judgment

did not delineate what portion thereof was comprised of unpaid rent, as opposed to other

expenses—i.e., the costs of utilities, changing the apartment’s lock, trash disposal, cleaning

stained carpet, advertising, and fees.

       After the District Court entered judgment, Appellee engaged in collections activity

on Peak Management’s behalf. Moore did not make any payments toward the judgment.

       On June 14, 2016—more than three years after the District Court entered

judgment—on Peak Management’s behalf, Appellee obtained a writ of garnishment of

Moore’s wages in the amount of $200.00 per pay period. On June 23, 2016, the writ of

garnishment was served on Moore’s employer. In a letter dated June 24, 2016, Moore


       13
        On June 11, 2012, the District Court entered judgment in Peak’s Management
favor against Pompey. On August 11, 2015, Pompey filed for bankruptcy.

                                            - 11 -
requested that Peak Management stop garnishing her wages, and institute a payment plan

instead. In a letter dated June 27, 2016, Gary notified Moore’s employer that Peak

Management had agreed to reduce the garnishment’s amount to $75.00 per pay period.

Peak Management also agreed to stop charging post-judgment interest as of that date,

provided that Appellee continued to receive wage garnishments.

      In a Judgment Creditor’s Monthly Report dated September 1, 2016, Appellee

reported a $150.00 payment occurring on August 5, 2016. In the Judgment Creditor’s

Monthly Report, Appellee indicated that it was applying a post-judgment interest rate of

10%, and that a total of $6,302.46 would be due at the end of the report period. In the

Judgment Creditor’s Monthly Report, Appellee indicated that $663.99 in post-judgment

interest had accrued as of August 2016.14

      On October 25, 2016, in the U.S. District Court, Moore filed a Complaint and

Demand for Jury Trial against Appellee, initiating Bryione K. Moore v. Blibaum &

Assocs., P.A., No. 1:16-cv-03546-JFM (D. Md.). In the Complaint, Moore contended that,

contrary to Appellee’s position, the applicable post-judgment interest rate was 6%, rather


      14
          In a Judgment Creditor’s Monthly Report dated November 1, 2016—which,
ostensibly, was intended to be dated October 1, 2016—Appellee reported a $225.00
payment on September 16, 2016. In another Judgment Creditor’s Monthly Report dated
November 1, 2016, Appellee reported a $150.00 payment on October 18, 2016. In both of
the Judgment Creditor’s Monthly Reports dated November 1, 2016, either “0” or “0.00” is
typed in the blank spaces for both the post-judgment interest rate and the post-judgment
interest that had accrued in September 2016 and October 2016. The opening balance of
the first Judgment Creditor’s Monthly Report dated November 1, 2016, however, is
approximately the same amount as the final balance of the Judgment Creditor’s Monthly
Report dated September 1, 2016—in which, in turn, Appellee had applied a post-judgment
interest rate of 10% to calculate that $663.99 in post-judgment interest had accrued as of
August 2016.

                                            - 12 -
than 10%. Moore asserted that, by garnishing her wages to satisfy a balance that was

inflated due to the application of a post-judgment interest rate of 10%, Appellee violated

the federal Fair Debt Collection Practices Act, the Maryland Consumer Debt Collection

Act, and the Maryland Consumer Protection Act. Moore alleged that, as a result of

Appellee’s actions, she “suffered from emotional distress, stress, anger[,] and frustration.”

       On November 23, 2016, Appellee filed a Motion to Dismiss and a memorandum of

law in support, contending that the U.S. District Court lacked subject-matter jurisdiction

because Moore lacked standing.15 In a Memorandum dated February 2, 2017, the U.S.

District Court determined that Moore lacked standing, and dismissed the complaint. See

Moore v. Blibaum & Assocs., P.A., No. 1:16-cv-03546-JFM, 2017 WL 462508, at *1 (D.

Md. Feb. 2, 2017). The U.S. District Court reasoned:

       [Moore] has failed to state any injury in fact. [Moore] does allege that she
       suffered emotional harm by the garnishment [that was] lodged against her.
       However, [Moore] does not contest the judgment that was entered against
       her, and she admits that [Appellee] agreed to reduce the amount of the
       payments [that were] to be made pursuant to the garnishment. [Moore] also
       contends that she was not appropriately credited with any payments [that
       were] made by [Pompey,] her co-defendant[ in the action for breach of
       contract in the District Court]. However, [Pompey] filed for bankruptcy, and
       the schedules [that were] filed in the bankruptcy proceeding indicate[] that
       any payments [that were] made by [Pompey] were less than the amount of
       the interest [that was] owed.

       15
         On December 6, 2016, Moore filed an Amended Complaint and Demand for Jury
Trial, which, for the most part, was substantially similar to the Complaint and Demand for
Jury Trial. Notably, the amended complaint included a section that was headed “ARTICLE
III STANDING[,]” and omitted the count for the alleged violation of the Maryland
Consumer Protection Act. On December 23, 2016, Appellee filed a reply in which it stated
that the amended complaint rendered the motion to dismiss moot. Also on that date,
Appellee filed a Motion to Dismiss the Amended Complaint and a memorandum of law in
support. On December 29, 2016, the U.S. District Court issued an order in which it
concluded that the first motion to dismiss was moot.

                                           - 13 -
Id.

        On February 2, 2017, Moore filed a notice of appeal. In an unreported per curiam

opinion dated July 19, 2017, the Fourth Circuit vacated the U.S. District Court’s judgment.

See Moore v. Blibaum & Assocs., P.A., 693 F. Appx. 205, 206 (4th Cir. 2017) (per curiam).

The Fourth Circuit held that Moore had established injury in fact, explaining:

        Moore alleged that she was a consumer, that [Appellee] acted as a debt
        collector, and that [Appellee] attempted to collect from her a debt arising out
        of a state court judgment by demanding payment of an inflated sum [that
        was] based on an improper interest rate. This was not a case where the
        plaintiff simply alleged “a bare procedural violation [of the Fair Debt
        Collection Practices Act], divorced from any concrete harm.” Spokeo[], 136
        S.Ct. at 1549. Indeed, Moore alleged [] that[,] as a consequence of
        [Appellee]’s alleged violations of the [Fair Debt Collection Practices Act]’s
        proscribed practices, she “suffered and continues to suffer” from “emotional
        distress, anger, and frustration.”

Id.16

                                  Joint Motions to Certify

        On July 26, 2017, in Ben-Davies, Ben-Davies and Appellee filed a “Joint Motion to

Certify a Question of Law to the Maryland Court of Appeals.” On the same date, in Moore,

Moore and Appellee filed a motion with the same title. In the joint motions to certify, the

parties asked the U.S. District Court to certify to this Court the above question of law

regarding the applicable post-judgment interest rate.

        On August 1, 2017, in Ben-Davies and Moore, the U.S. District Court issued a


        16
        As in Ben-Davies, 695 F. Appx. at 677, the Fourth Circuit noted that Appellee had
not disputed that Moore had established the two elements of standing other than injury in
fact—traceability to Appellee’s challenged conduct, and likelihood of redress by a
favorable judicial decision. See Moore, 693 F. Appx. at 206.

                                            - 14 -
Certification Order in which it granted the joint motions to certify, certified the above

question of law to this Court, and stayed Ben-Davies and Moore in that Court pending this

Court’s ruling.    On August 3, 2017, the U.S. District Court issued an Amended

Certification Order, which was identical to the Certification Order, except that the U.S.

District Court added that, for purposes of the certification, Ben-Davies and Moore were to

be considered the Appellants.

                                       DISCUSSION

                                 The Parties’ Contentions

       Appellants contend that, in the instant cases, the applicable post-judgment interest

rate is 6% pursuant to CJ § 11-107(b) because the judgments constitute “money

judgment[s] for rent of residential premises[.]” Appellants argue that the plain meaning of

CJ § 11-107(b) is unambiguous, and CJ § 11-107(b) applies wherever any portion of a

judgment consists of unpaid rent that is due under a residential lease. Appellants assert

that nothing in CJ § 11-107(b)’s plain language indicates that CJ § 11-107(b) applies solely

to actions in which a landlord seeks possession of the premises for failure to pay rent, as

opposed to actions for breach of contract. Appellants contend that labeling an action as

one for “breach of contract” is of no legal consequence to the applicable post-judgment

interest rate, and does not change the circumstance that the judgment is comprised of

unpaid rent that is due under a residential lease.

       Appellants observe that, in 1980, the General Assembly increased the default post-

judgment interest rate from 6% to 10%. Appellants argue that the General Assembly

clearly intended to protect tenants in residential leases by not applying a 10% post-


                                            - 15 -
judgment interest rate for money judgments for rent of residential premises. Appellants

assert that, because House Bill 1683—through which the General Assembly enacted CJ §

11-107’s predecessor—did not originally include the word “money,” but was later

amended to insert the word “money” immediately before the phrase “judgment for rent of

residential premises[,]” this circumstance reinforces the conclusion that CJ § 11-107(b)

applies to any action in which a landlord seeks money damages for rent of residential

premises, not just actions in which landlords also seek possession of the premises.17

       Appellee responds that the plain language of CJ § 11-107(b) demonstrates that it

does not apply to judgments in actions for breach of contract, even if the damages include

rental payments under a lease. According to Appellee, under its commonly accepted

definition, the word “rent” does not apply to money damages in an action for breach of

contract. Appellee contends that, as used in CJ § 11-107(b), the word “rent” means a

payment that is made as part of an obligation that is coupled with an interest in land, and

that is extinguished when a tenancy ends. Appellee argues that, accordingly, under CJ §

11-107(b), the word “rent” arguably includes only unpaid rent for the period when a tenant

occupies the premises, and does not include unpaid rent for the period after the tenant

vacates the premises. Appellee asserts that the word “rent” also excludes other components

of the judgments in the instant cases—namely, late fees, utilities, and the costs of making

repairs to the apartments, changing the locks, and advertising the properties. Appellee



       17
         In an amicus brief in support of Appellants, Civil Justice, Inc., the Maryland
Volunteer Lawyers Service, and the Public Justice Center contend that CJ § 11-107(b)
applies to any judgment that is related to the rental of residential premises.

                                          - 16 -
maintains that these components of the judgments are based solely on obligations under

the leases, and thus are comprised of damages for breach of contract, not unpaid rent.

       Appellee contends that CJ § 11-107(b) applies only in actions in which landlords

seek possession of the premises—such as summary ejectment actions—because, in such

an action, the tenant continues to occupy the premises, and thus remains obligated to pay

rent. Appellee contends that there is no logical reason to apply a post-judgment interest

rate of 6% to actions for breach of contract based on residential leases, while applying a

post-judgment interest rate of 10% to actions for breach of contract based on other

agreements. Appellee argues that nothing in CJ § 11-107(b)’s legislative history suggests

that the General Assembly intended CJ § 11-107(b) to apply to a judgment obtained in an

action for breach of contract.18

                                    Standard of Review

       In Bottini v. Dep’t of Fin., 450 Md. 177, 187-89, 147 A.3d 371, 378 (2016), this

Court explained the rules of statutory construction as follows:

       The cardinal rule of statutory construction is to ascertain and effectuate the
       intent of the General Assembly.

       As this Court has explained, to determine that purpose or policy, we look
       first to the language of the statute, giving it its natural and ordinary meaning.
       We do so on the tacit theory that the General Assembly is presumed to have
       meant what it said and said what it meant. When the statutory language is
       clear, we need not look beyond the statutory language to determine the
       General Assembly’s intent. If the words of the statute, construed according
       to their common and everyday meaning, are clear and unambiguous and
       express a plain meaning, we will give effect to the statute as it is written. In
       addition, we neither add nor delete words to a clear and unambiguous statute

       18
        In an amicus brief in support of Appellee, the Maryland Multi-Housing
Association, Inc. contends that CJ § 11-107(b) applies only to summary ejectment actions.

                                            - 17 -
       to give it a meaning not reflected by the words that the General Assembly
       used or engage in forced or subtle interpretation in an attempt to extend or
       limit the statute’s meaning. If there is no ambiguity in the language, either
       inherently or by reference to other relevant laws or circumstances, the inquiry
       as to legislative intent ends.

       If the language of the statute is ambiguous, however, then courts consider not
       only the literal or usual meaning of the words, but their meaning and effect
       in light of the setting, the objectives, and the purpose of the enactment under
       consideration. We have said that there is an ambiguity within a statute when
       there exist two or more reasonable alternative interpretations of the statute.
       When a statute can be interpreted in more than one way, the job of this Court
       is to resolve that ambiguity in light of the legislative intent, using all the
       resources and tools of statutory construction at our disposal.

       If the true legislative intent cannot be readily determined from the statutory
       language alone, however, we may, and often must, resort to other recognized
       indicia—among other things, the structure of the statute, including its title;
       how the statute relates to other laws; the legislative history, including the
       derivation of the statute, comments and explanations regarding it by
       authoritative sources during the legislative process, and amendments
       proposed or added to it; the general purpose behind the statute; and the
       relative rationality and legal effect of various competing constructions.

       In construing a statute, we avoid a construction of the statute that is
       unreasonable, illogical, or inconsistent with common sense.

       In addition, the meaning of the plainest language is controlled by the context
       in which is appears. As this Court has stated, because it is part of the context,
       related statutes or a statutory scheme that fairly bears on the fundamental
       issue of legislative purpose or goal must also be considered. Thus, not only
       are we required to interpret the statute as a whole, but, if appropriate, in the
       context of the entire statutory scheme of which it is a part.

(Citation omitted).

                              Post-Judgment Interest Rates

       “The right of a [plaintiff] to interest on a judgment did not exist at common law.”

Mayor & City Council of Balt. v. Kelso Corp., 294 Md. 267, 275, 449 A.2d 406, 410 (1982)

(citation omitted). That said, “[t]he allowance of interest on a judgment . . . is of ancient


                                            - 18 -
lineage[.]” Md. State Highway Admin. v. Kim, 353 Md. 313, 321, 726 A.2d 238, 242

(1999). For more than 150 years, Article 3, Section 57 of the Constitution of Maryland of

1867 has permitted post-judgment interest, stating: “The legal rate of interest shall be six

per cent per annum, unless otherwise provided by the General Assembly.” See Md. State

Archives, Archives of Md. Online Vol. 74 (Proceedings and Debates of the 1867

Constitutional Convention), Vol. 1, at 563, available at http://msa.maryland.gov/

megafile/msa/speccol/sc2900/sc2908/000001/000074/html/am74d--563.html                  [https://

perma.cc/CF72-EWAZ]; http://msa.maryland.gov/megafile/msa/speccol/sc2900/sc2908/

000001/000074/pdf/am74d--563.pdf [https://perma.cc/EE8Z-7BQJ] (italics in original).

       In 1980, as permitted by Article 3, Section 57 of the Constitution of Maryland of

1867, the General Assembly enacted Md. Code Ann., Cts. & Jud. Proc. (1974, 1980 Repl.

Vol.) (“CJ (1980)”) § 11-107, which provided for different post-judgment interest rates,

depending on the cause of action. See 1980 Md. Laws 2784-85 (Vol. III, Ch. 798, H.B.

1683). Specifically, CJ (1980) § 11-107 stated, in its entirety:

       (a) Except as provided in § 11-106 of this Article, the legal rate of interest on
       a judgment shall be at the rate of 10 percent per annum on the amount of
       judgment.

        (b) The legal rate of interest on a money judgment for rent of residential
       premises shall be at the rate of 6 percent per annum on the amount of the
       judgment.

Id. at 2785. CJ (1980) § 11-107(a) and (b) were substantively identical to their current

counterparts. Today, CJ § 11-107 states, in its entirety:




                                            - 19 -
       (a) Except as provided in § 11-106 of this subtitle,[19] the legal rate of interest
       on a judgment shall be at the rate of 10 percent per annum on the amount of
       judgment.

        (b) The legal rate of interest on a money judgment for rent of residential
       premises shall be at the rate of 6 percent per annum on the amount of the
       judgment.

       (c) The legal rate of interest on a money judgment for delinquent real or
       personal property taxes shall be the greater of:

             (1) The sum of the rates fixed under §§ 14-603 and 14-702 of the Tax-
       Property Article for interest and penalties; or

              (2) At the rate of 10 percent per annum.[20]

       By enacting CJ (1980) § 11-107(a), the General Assembly increased the default

post-judgment interest rate from 6% to 10%. The General Assembly did so because “the

old rate no longer fairly compensated [plaintiff]s.” Kelso, 294 Md. at 273, 449 A.2d at

409. Additionally, the increase in the default post-judgment interest rate from 6% to 10%

reduced defendants’ “incentive” to “delay in satisfying their judgments because they [we]re

receiving a higher rate of return on the monies than they w[ould] pay in post[-]judgment

interest[.]” Id. at 274, 449 A.2d at 409.

       Although this Court explained CJ (1980) § 11-107(a)’s purpose in Kelso, this Court

has never explained CJ (1980) § 11-107(b)’s purpose. In other words, this Court has never

addressed why the General Assembly retained the existing post-judgment interest rate of



       19
           CJ § 11-106 governs the post-judgment interest rate in an action for breach of
contract based on a loan agreement. The parties agree that CJ § 11-106 does not apply to
the instant cases.
        20
           CJ § 11-107(c), and the tax-related statutes to which it refers, are immaterial to the
instant cases.

                                             - 20 -
6% for “money judgment[s] for rent of residential premises[.]” CJ (1980) § 11-107(b).

We now explore CJ (1980) § 11-107’s legislative history.

       The stated purpose of House Bill 1683—through which the General Assembly

created CJ (1980) § 11-107—was to “provid[e] that the legal rate of interest on certain

money judgments shall be at a certain rate.” 1980 Md. Laws 2784 (Vol. III, Ch. 798, H.B.

1683). Through House Bill 1683, in addition to enacting CJ (1980) § 11-107, the General

Assembly amended Md. Code Ann., Cts. & Jud. Proc. (1974, 1979 Supp.) (“CJ (1979)”) §

11-301(a) as follows:

       In an action for bodily injury arising from the operation of a motor vehicle
       in which a money judgment is entered in favor of the plaintiff, the court may
       assess interest against the defendant at a rate of [6] not more than 10[21]
       percent per annum on the amount of judgment from a time not earlier than
       the time the action was filed if it finds that the defendant caused unnecessary
       delay in having the action ready or set for trial.

1980 Md. Laws 2784 (Vol. III, Ch. 798, H.B. 1683) (first set of brackets and underlining

in original) (some capitalization omitted).22

       House Bill 1683’s Fiscal Note included the following under “Summary of

Legislation”: “In actions for automobile liability claims where the court finds that the



       21
          Before 1980, the General Assembly last amended the statute in 1974. See 1974
Md. Laws 2857 (Ch. 864, S.B. 1056). Both before and after the 1974 amendment, “10”
did not appear in the statute. See id. It follows that the General Assembly added the “10”
in 1980, despite the circumstance that the “10” is not underlined in the Session Laws of
1980. See 1980 Md. Laws 2784 (Vol. III, Ch. 798, H.B. 1683).
       22
          In 1980, the General Assembly also passed Senate Bill 184, which would have
amended CJ (1979) § 11-301(a) in a manner that was identical to House Bill 1683’s, except
that Senate Bill 184 would have omitted the phrase “not more than.” See 1980 Md. Laws
2390 (Vol. III, Ch. 698, S.B. 184). Ultimately, consistent with House Bill 1683, the phrase
“not more than” was included, and that phrase remains in CJ § 11-301(a) today.

                                           - 21 -
defendant has caused unnecessary delay in having the action ready for trial, this bill raises

the rate of interest on judgment, from 6% to 10%, which the court may assess against the

defendant.”    In other words, House Bill 1683’s Fiscal Note summarized only the

amendment to CJ (1979) § 11-301(a), not the enactment of CJ (1980) § 11-107.

       House Bill 1683’s bill file includes a page of a document that is entitled “Insurance

News Digest.” The page includes the heading “1978 OPERATING RESULTS [/] Aetna

Life & Casualty[.]” The page contains ten paragraphs, the following two of which are

underlined:

              Total premium income for the year was $7.8 billion, and investment
       income was $1.7 billion. In the property/casualty division, revenues were up
       15% to $3.5 billion. Premium income grew 17% in commercial insurance
       lines and 10% in personal lines. Both areas reported higher operating
       earnings due mainly to gains in investment income, which increased 10% to
       $277 million.

(Paragraph break omitted). House Bill 1683’s bill file also includes a page of a document

that is entitled “Recent Insurance Companies’ Results. Best’s Insurance [] Reports.” The

first three words of the following sentence, which appears under the heading “Crum &

Forster[,]” are underlined: “Net investment income gained 38.5% to $111.7 million.” The

following two sentences, which appear under the heading “Travelers Corp.[,]” are

underlined: “Investment income for the first nine months was $978 million, up 18%. On

[one indiscernible word] tax basis, the increase was 22%.”

       House Bill 1683’s bill file includes a list of the post-judgment interest rates that

applied at the time in all fifty States, as well as the District of Columbia, Puerto Rico, and

the United States Virgin Islands. The District of Columbia, Illinois, and Oklahoma



                                            - 22 -
provided for two different post-judgment interest rates: a lower one in cases where the

defendant was a certain governmental entity, and a higher one in all other cases. In Florida,

a post-judgment interest rate of 8% applied to judgments that circuit courts entered, while

a post-judgment interest rate of 6% applied to all other judgments. No jurisdiction,

including Maryland, provided for different post-judgment interest rates depending on the

cause of action.

       Originally, House Bill 1683 stated that CJ (1980) § 11-107 would include only the

following language: “Except as provided in § 11-106 of this Article, the legal rate of

interest on a judgment shall be at the rate of 10 percent per annum on the amount of

judgment.” Thus, as to CJ (1980) § 11-107, House Bill 1683’s original version contained

only the language that ultimately became CJ (1980) § 11-107(a), and would have increased

the post-judgment interest rate from 6% to 10% for judgments in all cases. In other words,

consistent with existing Maryland law under Article 3, Section 57 of the Constitution of

Maryland of 1867, as well as the law of every other jurisdiction at the time, there would

not be different post-judgment interest rates depending on the cause of action.

       House Bill 1683’s bill file includes a handwritten list of amendments to House Bill

1683’s original version, including the following amendment: “[I]nsert ‘(B) the legal rate

of interest on a ^ money judgment for rent of residential premises shall be at the rate of 6

percent per annum on the amount of the judgment.’” The word “money” appears above

the word “a” and the caret (^). Thus, it appears that the word “money” was added after the




                                           - 23 -
language that ultimately became CJ (1980) § 11-107(b) was originally drafted.23

       Nothing in House Bill 1683’s bill file expressly explains why the General Assembly

enacted CJ (1980) § 11-107(b), and thus retained the existing post-judgment interest rate

of 6% for “money judgment[s] for rent of residential premises[.]”

                      Causes of Action By Landlord Against Tenant

       Where a residential lease is involved, the causes of action that a landlord may initiate

against a tenant under certain circumstances include an action for distress for rent, a tenant

holding over action, a summary ejectment action, an action for breach of lease, and an

action for breach of contract. As discussed below, although an action for breach of contract

between a landlord and a tenant is based on a breach of a lease, the phrase “an action for

breach of lease” is a term of art for a particular cause of action that is distinct from an action

for breach of contract. See Md. Code Ann., Real Prop. (1974, 2015 Repl. Vol., 2016 Supp.)

(“RP”) § 8-402.1 (Breach of Lease).24


       23
           The addition of the word “money” to CJ (1980) § 11-107(b) is not significant here.
A “money judgment” is “[a] judgment for damages [that is] subject to immediate
execution, as distinguished from equitable or injunctive relief.” Money Judgment, Black’s
Law Dictionary (10th ed. 2014). As discussed below, a landlord may seek a money
judgment in an action for breach of contract, as well as multiple actions in which the
landlord may also seek possession of the premises, such as summary ejectment actions.
Accordingly, the addition of the word “money” to CJ (1980) § 11-107(b) does not resolve
the issue of whether CJ § 11-107(b) can apply to an action for breach of contract, or whether
CJ § 11-107(b) applies only to actions in which the landlord may seek possession of the
premises.
        24
           We do not address the following causes of action, which either do not involve, or
are not specific to, landlords and tenants. An action for waste involves a dispute between
a property owner and a person who possesses, and either causes or allows damage to, the
property. See RP § 14-102. Actions for possession and wrongful detainer actions involve
disputes regarding the right to possess a property. See RP §§ 14-108.1, 14-132. A grantee


                                              - 24 -
       Before we discuss these five causes of action in detail, we provide the following

table with their important characteristics:

 Cause of       Governed
                                  Available when:                 Possible Relief:
 Action:25        by:
                                                               Possession of premises
 Action for
               RP §§ 8-301                                    Levy on, and sale of, goods
  Distress                     Tenant fails to pay rent
                to 8-332                                               on premises
  for Rent
                                                              Deficiency money judgment
                                                               Possession of premises
  Tenant                         Tenant holds over—
                                                              Unpaid rent for period when
  Holding                       i.e., stays on premises
               RP § 8-402                                       tenant occupied premises
   Over                          after lease expires or
  Action                          tenancy terminates          Damages caused by holding
                                                                           over
 Summary                                                       Possession of premises
 Ejectment RP § 8-401          Tenant fails to pay rent       Unpaid rent for period when
  Action                                                        tenant occupied premises
 Action for                     Tenant breaches lease
 Breach of RP § 8-402.1         in way other than by           Possession of premises
   Lease                          failing to pay rent
                                                           Unpaid rent for period when
                                                             tenant occupied premises
 Action for
                Common                                     Unpaid rent for period after
 Breach of                      Tenant breaches lease
                  Law                                         tenant vacated premises
 Contract
                                                            Other damages caused by
                                                                  breach of lease

       In an action for distress for rent, a landlord seeks “[t]he seizure of [a tenant]’s


action involves a dispute between a grantee of a property and a grantor of the property who
remains in possession of the property in violation of a written agreement. See RP § 14-
109.
        25
           An action under RP §§ 8-301 to 8-332 is known as an action for distress for rent,
or an action for distraint. See Hudson v. Hous. Auth. of Balt. City, 402 Md. 18, 29 & n.7,
935 A.2d 395, 401 & n.7 (2007). An action under RP § 8-402 is known as a tenant holding
over action. See Lockett v. Blue Ocean Bristol, LLC, 446 Md. 397, 406, 132 A.3d 257,
262 (2016). An action under RP § 8-401 is known as a summary ejectment action. See
Cane v. EZ Rentals, 450 Md. 597, 602, 149 A.3d 649, 651-52 (2016). An action under RP
§ 8-402.1 is known as an action for breach of lease. See Hudson, 402 Md. at 21, 935 A.2d
at 397.

                                              - 25 -
property to secure . . . the payment of overdue rent.” Distress, Black’s Law Dictionary

(10th ed. 2014). A landlord may initiate an action for distress for rent “only for unpaid

rent under a written lease for a term of more than three months, or under a tenancy at will

or a periodic tenancy that has continued more than three months.” RP § 8-302(c). In an

action for distress for rent, the District Court may order a levy on goods that are on the

premises. See RP § 8-305(a). Subsequently, the District Court may order a sale of the

goods. See RP § 8-314(b). If, after payment of costs, the proceeds from the sale of the

goods are not enough to cover the landlord’s claim, then the District Court “may order a

money judgment entered for the deficiency against the” tenant. RP § 8-325(a). Under

certain circumstances, the District Court may also declare the lease terminated, and award

the landlord possession of the premises. See RP § 8-324(c).

       In a tenant holding over action, a landlord sues a tenant who has held over—i.e.,

who has stayed on the premises “beyond the expiration of the lease or termination of the

tenancy[.]” RP § 8-402(a)(1). The tenant is “liable to the landlord for the actual damages

caused by the holding over.” Id. The damages “may not be less than the apportioned rent

for the period of holdover at the rate under the lease.” RP § 8-402(a)(2). Under certain

circumstances, the District Court “shall [] give judgment for the restitution of the

possession of [the] premises[.]” RP § 8-402(b)(2)(i). A landlord may initiate a tenant

holding over action “separate from [an] eviction or removal proceeding[,] or in the same

action[.]” RP § 8-402(a)(3)(i).

       One example of such an eviction or removal proceeding is a summary ejectment

action. In a summary ejectment action, a landlord seeks possession of the premises where


                                          - 26 -
a tenant “fail[s] to pay the rent when due and payable[.]” RP § 8-401(a). Summary

ejectment actions are called such because they “are expedited.” Cane v. EZ Rentals, 450

Md. 597, 602, 149 A.3d 649, 652 (2016). In other words, a summary ejectment action is

“a means by which a landlord might rapidly and inexpensively obtain []possession of [the]

premises[.]” Greenbelt Consumer Servs., Inc. v. Acme Mkts., Inc., 272 Md. 222, 229, 322

A.2d 521, 525 (1974). “[N]o pretrial discovery . . . [is] permitted in . . . an action for

summary ejectment[.]” Md. R. 3-711(2).26 Ordinarily, a trial in a summary ejectment

action is “held on the fifth day after the filing of the complaint[.]” RP § 8-401(b)(3)(i).

Unless the parties consent to a longer adjournment, the District Court may adjourn the trial

for up to one day if the District Court “is satisfied that the interests of justice will be better

served by an adjournment to enable either party to procure their necessary witnesses[.]”

RP § 8-401(c)(1). Ordinarily, if the District Court enters judgment in the landlord’s favor

against the tenant, then the District Court “shall also order that possession of the premises

be given to the landlord . . . within [four] days after the trial.” RP § 8-401(c)(3).

       In a summary ejectment action, in addition to awarding the landlord possession of

the premises, the District Court may award the landlord damages. See RP § 8-401(c)(2).

RP § 8-401(c)(2) governs damages in a summary ejectment action, in pertinent part, as

follows:

       (ii) If, when the trial occurs, it appears to the satisfaction of the court, that
       the rent, or any part of the rent and late fees are actually due and unpaid, the

       26
         Maryland Rule 3-711(2) also states that “no pretrial discovery [is] permitted in”
grantee actions, wrongful detainer actions, actions for distress for rent, and tenant holding
over actions.


                                              - 27 -
      court shall determine the amount of rent and late fees due as of the date
      the complaint was filed less the amount of any utility bills, fees, or
      security deposits paid by a tenant under § 7-309 of the Public Utilities
      Article,[27] if the trial occurs within the time specified by subsection (b)(3) of
      this section.

      (iii) 1. If the trial does not occur within the time specified in subsection
      (b)(3)(i) of this section and the tenant has not become current since the filing
      of the complaint, the court, if the complaint so requests, shall enter a
      judgment in favor of the landlord for possession of the premises and
      determine the rent and late fees due as of the trial date.

             2. The determination of rent and late fees shall include the following:

                    A. Rent claimed in the complaint;

                  B. Rent accruing after the date of the filing of the
             complaint;

                  C. Late fees accruing in or prior to the month in which the
             complaint was filed; and

                     D. Credit for payments of rent and late fees and other fees,
             utility bills, or security deposits paid by a tenant under § 7-309 of
             the Public Utilities Article after the complaint was filed.


      27
         Md. Code Ann., Pub. Util. (1998, 2010 Repl. Vol., 2016 Supp.) § 7-309(g) states:
“A tenant may deduct from rent due to a landlord the amount of payments made to a utility
service provider in accordance with [RP] § 8-212.3[.]” In turn, RP § 8-212.3(b) states:

      A tenant may deduct from rent due to a landlord the amount of payments
      made to a utility service provider for utility service if:

             (1) An oral or written lease for an affected dwelling unit requires the
      landlord to pay the utility bill; and

            (2)(i) The tenant pays all or part of the utility bill, including payments
      made on a new utility service account; or

                   (ii) The tenant pays any security deposit required to obtain a
             new utility service account.


                                            - 28 -
       (iv) In the case of a residential tenancy, the court may also give judgment in
       favor of the landlord for the amount of rent and late fees determined to be
       due together with costs of the suit if the court finds that the residential
       tenant was personally served with a summons.[28]

(Emphasis added).

       In a summary ejectment action, if the District Court awards the landlord possession

of the premises, the tenant has the right to redemption—that is, the right to “regain[]

possession by paying a specific price.” Redemption, Black’s Law Dictionary (10th ed.

2014). RP § 8-401(e) governs the right to redemption as follows:

       (1) Subject to paragraph (2) of this subsection, in any action of summary
       ejectment for failure to pay rent where the landlord is awarded a judgment
       giving the landlord restitution of the leased premises, the tenant shall have
       the right to redemption of the leased premises by tendering in cash, certified
       check or money order to the landlord or the landlord’s agent all past due
       amounts, as determined by the court under subsection (c) of this section, plus
       all court awarded costs and fees, at any time before actual execution of the
       eviction order.

       (2) This subsection does not apply to any tenant against whom [three]
       judgments of possession have been entered for rent due and unpaid in the
       [twelve] months prior to the initiation of the action to which this subsection
       otherwise would apply.

       As noted above, a landlord may initiate a summary ejectment action only where a

tenant fails to pay rent. See RP § 8-401(a). Where a tenant breaches a lease in a way other

than by failing to pay rent, and “[w]here an unexpired lease for a stated term provides that

the landlord may repossess the premises prior to the expiration of the stated term if the

tenant breaches the lease,” RP § 8-402.1(a)(1)(i), the landlord may initiate an action for



       28
        We do not address RP § 8-401(v) and (vi), which apply only to nonresidential
tenancies, and thus are immaterial to the instant cases.

                                           - 29 -
breach of lease. See Brown v. Hous. Opportunities Comm’n of Montgomery Cty., 350

Md. 570, 577, 714 A.2d 197, 200 (1998) (RP § 8-402.1 “provides a procedure for recovery

of the premises when the tenant has breached a covenant of the lease, other than the

covenant to pay rent that is currently due.”). In an action for breach of lease, “[i]f the

[District C]ourt determines that the tenant breached the terms of the lease and that the

breach was substantial and warrants an eviction, the court shall give judgment for the

restitution of the possession of the premises[.]” RP § 8-402.1(b)(1).

       Where a tenant breaches a lease—whether by failing to pay rent, or otherwise—a

landlord may initiate an action for breach of contract. See Arthur Treacher’s Fish & Chips

of Fairfax, Inc. v. Chillum Terrace Ltd. P’ship, 272 Md. 720, 729, 327 A.2d 282, 287

(1974) (“[T]he lease [] was also a contract, the breach of which entitled [the landlord] to

damages appropriate to such cases.” (Footnote omitted)). In an action for breach of

contract, a landlord may seek relief that the landlord could not seek in a summary ejectment

action. See Shum v. Gaudreau, 317 Md. 49, 59, 562 A.2d 707, 712 (1989) (“Because the

relief available in a summary ejectment action is limited to a judgment for []possession of

premises and rent actually due, [the l]andlord could not have joined a claim for general

contract damages claim in that proceeding.”).

                         Examples of Landlord-Tenant Actions

       In Arthur Treacher’s, 272 Md. at 722-23, 729, 327 A.2d at 283-84, 287, an action

for breach of contract based on a commercial lease, this Court held that a trial court erred

in basing damages on unpaid rent where the tenant never possessed the property. In Arthur

Treacher’s, id. at 721-23, 327 A.2d at 283-84, a property owner and a restaurant company


                                           - 30 -
entered into a ten-year commercial lease for a vacant restaurant. In the commercial lease,

the property owner agreed to renovate the vacant restaurant. See id. at 722, 327 A.2d at

283-84. After the property owner began the renovations, but before the renovations were

complete, the restaurant company informed the property owner that it would not take

possession of the vacant restaurant. See id. at 724-25, 327 A.2d at 285.

       The property owner sued the restaurant company for breach of contract. See id. at

721, 327 A.2d at 283. At a bench trial, a trial court determined that the restaurant company

had breached the commercial lease. See id. at 725, 327 A.2d at 285. The trial court entered

judgment in the property owner’s favor against the restaurant company, in the amount of

the rent that the restaurant company would have owed the property owner as of the date of

the trial, minus the costs that the property owner would have incurred if the restaurant

company had occupied the restaurant for ten years. See id. at 725, 327 A.2d at 285.

       On appeal, the restaurant company contended that the trial court had erred in basing

the damages on unpaid rent. See id. at 726, 327 A.2d at 285. This Court agreed, stating:

“Since a future leasehold interest was created [that] never became possessory, the

allowance of unpaid rent was not a proper remedy.” Id. at 729, 327 A.2d at 287. This

Court observed that “a lease is both a contract and a conveyance of a leasehold estate in

land[.]” Id. at 727, 327 A.2d at 286. This Court also noted that rent is an “obligation [that]

arises out of the leasehold estate[.]” Id. at 728, 327 A.2d at 286. This Court explained

that, accordingly, where a tenant breaches a lease before possessing the premises, the tenant

“cannot be held liable for rent, because the leasehold estate has never come into existence

as a present possessory interest[.]” Id. at 729, 327 A.2d at 287. This Court concluded that,


                                            - 31 -
where a tenant breaches a lease before possessing the premises, the proper basis of damages

is “the excess of the rent [that was] reserved under the lease [] over the reasonable rental

value of the premises at the time of the breach[.]” Id. at 730-31, 327 A.2d at 288.

       In Circuit City Stores, Inc. v. Rockville Pike Joint Venture Ltd. P’ship, 376 Md.

331, 334, 829 A.2d 976, 977 (2003), an action for breach of contract based on a commercial

lease, this Court held that a trial court erred in concluding that a tenant was no longer

obligated to pay rent after the tenant vacated the building, which was later demolished. In

Circuit City, id. at 334-35, 829 A.2d at 977-78, an electronics store company and a property

owner entered into a twenty-year commercial lease, in which the electronics store company

agreed to pay twenty years’ worth of rent, regardless of whether the premises became

vacant. The commercial lease also provided that any sublease was subject to the property

owner’s approval. See id. at 334, 829 A.2d at 978. Under the commercial lease, if the

property owner relet the premises, the electronics store company was entitled to a credit

for the amount of rent that the new tenant paid the property owner, minus the expenses that

the reletting caused. See id. at 335, 829 A.2d at 978.

       After approximately ten years, the electronics store company vacated the premises.

See id. at 336, 829 A.2d at 978. The electronics store company proposed subletting the

premises to a music store company. See id. at 335-36, 829 A.2d at 978. The property

owner rejected the proposed sublease. See id. at 336, 829 A.2d at 978. The electronics

store company sued the property owner, seeking a declaratory judgment that the property

owner had violated the lease by rejecting the proposed sublease. See id. at 336, 829 A.2d

at 979. The property owner counterclaimed for breach of contract. See id. at 337, 829


                                           - 32 -
A.2d at 979.

      While the litigation was pending, the electronics store stopped paying the full

amount of rent that it had agreed to pay in the commercial lease, and instead reduced that

amount by the amount that the music store company would have been obligated to pay if

the property owner had approved the sublease. See id. at 337-38, 829 A.2d at 979.

Meanwhile, the property owner and a grocery store company entered into a twenty-year

commercial lease for the premises. See id. at 338, 829 A.2d at 980.

      A jury found that the electronics store company had breached the commercial

lease’s provision regarding continuous operation. See id. at 339, 829 A.2d at 980. The

jury also found that the property owner had not breached the commercial lease by rejecting

the proposed sublease. See id. at 339, 829 A.2d at 980. A trial court entered judgment in

the property owner’s favor against the electronics store company. See id. at 340-41, 829

A.2d at 981-82. The electronics store company paid the required amount in full, and

resumed paying the full amount of rent that it would have been required to pay under the

commercial lease. See id. at 341, 829 A.2d at 982.

      Subsequently, the grocery store company had the building on the premises

demolished to make way for a new grocery store. See id. at 341, 829 A.2d at 982. The

electronics store company filed a motion to modify or vacate the judgment, contending,

among other things, that the property owner had surrendered the commercial lease by

allowing the building on the premises to be demolished. See id. at 342, 829 A.2d at 982.

The trial court agreed, granted the motion, and concluded that the electronics store

company was no longer obligated to pay rent after the building on the premises was


                                          - 33 -
demolished. See id. at 343, 829 A.2d at 982-83.

       On appeal, the property owner contended that the trial court lacked the authority to

modify or vacate the judgment and that the trial “court erred by applying a principle of

landlord-tenant law to strike an enrolled judgment awarding contract damages.” Id. at 343,

829 A.2d at 983. The Court of Special Appeals determined that, “even if the [trial c]ourt

had authority to modify the [] judgment, it erred in doing so.” Id. at 333, 829 A.2d at 977.

On review, this Court concluded that the judgment was not subject to reopening, “and that

the trial court therefore erred in considering, in the context of a motion to vacate or modify

that judgment, whether demolition of the [premises] terminated [the electronics store

company]’s contractual obligation to pay rent damages.” Id. at 344, 829 A.2d at 983.

       This Court also held, however, that a remand was necessary to determine the amount

that the electronics store company owed the property owner. See id. at 344-45, 829 A.2d

at 983-84. This Court remanded with instructions to determine whether the property

owner’s arrangement with the grocery store company was reasonable. See id. at 357, 829

A.2d at 991. This Court explained that, if not, then the property owner breached the

commercial lease by failing to mitigate damages, and the electronics store company was

no longer obligated to pay rent. See id. at 357, 829 A.2d at 991. This Court further

explained that, if the property owner’s arrangement with the grocery store company was

reasonable, then the electronics store company was entitled to a credit for the amount that

the grocery store company had paid the property owner, minus the expenses that reletting

caused. See id. at 357, 829 A.2d at 991.

       In Lockett v. Blue Ocean Bristol, LLC, 446 Md. 397, 424-25, 132 A.3d 257, 273


                                            - 34 -
(2016), this Court held that, as used in RP § 8-208.1 (Retaliatory actions), the word “‘rent’

means the periodic sum owed by the tenant for use or occupancy of the premises.” State

law protects residential tenants from retaliation by landlords. Under RP § 8-208.1(d), if a

tenant proves retaliation, the tenant can recover only if the tenant is “current on the rent.”

In Lockett, id. at 419, 132 A.3d at 269, the issue was whether a tenant was “current on the

rent” under RP § 8-208.1(d), which states in pertinent part: “The relief provided under this

section is conditioned on the tenant being current on the rent due and owing to the landlord

at the time of the alleged retaliatory action[.]”

       In Lockett, id. at 409, 132 A.3d at 263, a landlord and a tenant entered into a lease

that defined “rent” as follows: “All payments from [the tenant] to [the landlord] required

under the terms of this lease, including, but not limited to, [c]ourt costs, shall be deemed

rent.” (Second alteration in original). The lease also stated that the tenant would reimburse

the landlord for the tenant’s share of the building’s utility bill, and defined the

reimbursement as “additional rent.” Id. at 409, 132 A.3d at 264. A couple of years after

entering into the lease, the tenant became the liaison for a tenant association that the

building’s residents had formed to address certain concerns. See id. at 408-09, 132 A.3d

at 263-64. After a contentious meeting with the tenant association, the landlord notified

the tenant that the lease would not be renewed, and that she was to vacate the premises by

a certain date. See id. at 410, 132 A.3d at 264. When she received the notice, the tenant

was current on her rent. See id. at 410, 132 A.3d at 264.

       The tenant stayed on the premises and stopped paying rent. See id. at 410, 132 A.3d

at 264. The landlord initiated a summary ejectment action, and the tenant initiated a rent


                                             - 35 -
escrow action. See id. at 410, 132 A.3d at 264. The District Court consolidated the actions

and entered judgment in the landlord’s favor against the tenant. See id. at 411, 132 A.3d

at 264-65. Sufficient funds to cover the unpaid rent, however, were paid into the rent

escrow account; accordingly, the landlord did not evict the tenant. See id. at 411, 132 A.3d

at 264-65.

       Subsequently, the landlord initiated a tenant holding over action against the tenant.

See id. at 411, 132 A.3d at 265. As a defense and a counterclaim, the tenant alleged that

the landlord had violated RP § 8-208.1 by retaliating against her for her participation in the

tenant association. See id. at 411, 132 A.3d at 265. The District Court entered judgment

in the landlord’s favor against the tenant, and declined to consider the tenant’s counterclaim

on the basis that the tenant had failed to pay the required filing fee. See id. at 412, 132

A.3d at 265.

       At a de novo trial, a circuit court entered judgment in the tenant’s favor against the

landlord, concluding that the landlord had violated RP § 8-208.1 by not renewing the lease.

See id. at 412-13, 132 A.3d at 265-66. The circuit court also concluded, however, that the

landlord had not violated RP § 8-208.1 by initiating the tenant holding over action, as the

tenant was not “current on the rent” under RP § 8-208.1(d) when the landlord initiated the

tenant holding over action. See id. at 413, 132 A.3d at 266. According to a ledger, at that

time, the tenant owed the landlord a balance that was “apparently attributable to . . . a filing

fee, late fees, and gas charges.” Id. at 413, 132 A.3d at 266. It was undisputed that, at that

time, the tenant had paid all of the monthly rent that had been due; the issue was whether

the other charges constituted “rent” for purposes of RP § 8-208.1(d). See id. at 415, 132


                                             - 36 -
A.3d at 267.

       As a threshold matter, this Court rejected the landlord’s contention that a court

should defer to a lease’s definition of “rent.” See id. at 418-19, 421, 132 A.3d at 269, 271.

This Court explained:

       Given that residential leases are normally drafted by the landlord and not the
       subject of extensive negotiation, deferring to the lease’s definition of “rent”
       would incentivize landlords to characterize all possible debts from the tenant
       to the landlord as “rent” so as to make it less likely that a tenant could obtain
       any relief under RP § 8-208.1. . . .

Id. at 420, 132 A.3d at 270.

       This Court observed that no statute in Title 8 (Landlord and Tenant) of the Real

Property Article defines the word “rent.” See id. at 418, 132 A.3d at 269. This Court

explored the ordinary meaning of the word “rent” as follows:

               “Rent” ordinarily means the periodic sum paid for the use or
       occupancy of property. This is the typical dictionary definition. See, e.g.,
       Merriam-Webster’s Collegiate Dictionary (11th ed.), available at
       http://www.merriam-webster.com/dictionary/rent (https://perma.cc/A42T-
       ULW7) (defining “rent” as “a usually fixed periodical return made by a
       tenant or occupant of property to the owner for the possession and use
       thereof”). It also matches the general legal definition. See Black’s Law
       Dictionary (10th ed.2014) (defining “rent” as “[c]onsideration paid,
       usu[ually] periodically, for the use or occupancy of property (esp[ecially]
       real property).”).

Lockett, 446 Md. at 421, 132 A.3d at 271 (alterations in original).

       This Court noted that, in addition to appearing in RP § 8-208.1(d), the word “rent”

appeared in RP § 8-208.1(c), which refers to “damages not to exceed the equivalent of

[three] months’ rent[.]” Id. at 422, 132 A.3d at 271. This Court explained that RP § 8-

208.1(c) “suggests that ‘rent’ is an ascertainable amount that is readily trebled.” Id. at 422,



                                            - 37 -
132 A.3d at 271 (footnote omitted). This Court determined that the other references to the

word “rent” in Subtitle 2 (Residential Leases) of Title 8 of the Real Property Article

“require similar clarity and definiteness.” Id. at 422, 132 A.3d at 272 (citations omitted).

This Court explained:

       If “rent” means a periodic sum, then it is likely to be easily ascertainable. If
       “rent” includes additional charges that vary by month and circumstance, then
       it is not. We think it unlikely that the General Assembly intended such
       indeterminacy, so statutory context suggests that “rent” in RP § 8-208.1
       means “a periodic amount paid for occupancy.”

Id. at 423, 132 A.3d at 272. This Court observed that “[o]ther provisions of Title 8 use the

term ‘rent’ in a way that appears to exclude the variable charges at issue in” Lockett. Id.

at 423, 132 A.3d at 272.

       This Court noted that a court must liberally construe a remedial statute, and

narrowly construe an exemption from a remedial statute. See id. at 424, 132 A.3d at 272.

This Court explained that RP § 8-208.1 is a remedial statute because it was “designed to

protect tenants in residential properties against retaliation by landlords” by “provid[ing]

remedies for a tenant when a landlord retaliates in certain ways against the tenant for a

variety of reasons.” Id. at 424, 132 A.3d at 272. This Court concluded that, accordingly,

“RP § 8-208.1(d), which is an exemption from a remedial statute—exempting a landlord

who has violated RP § 8-208.1 from being required to provide relief to a tenant if the tenant

is not current on the rent—is to be construed narrowly.” Id. at 424, 132 A.3d at 273.

       Ultimately, this Court concluded that, as used in RP § 8-208.1, the word “rent”

means “the periodic charge for use or occupancy of the premises, but not the various other

payments that the tenant may owe to the landlord from time to time, even if the lease


                                            - 38 -
characterizes them as ‘deemed rent’ or ‘additional rent.’” Id. at 425, 132 A.3d at 273.

Applying its holding to the case’s facts, this Court determined that, on the date on which

the landlord initiated the tenant holding over action, the tenant was “current on the rent”

under RP § 8-208.1(d) because she “was current in paying the fixed monthly amount [that

was] designated in the lease[.]” Id. at 425, 132 A.3d at 273. This Court explained that “the

gas charges, late fees, and court filing fee that [the tenant] allegedly owed to [the landlord]

on th[at] date . . . [we]re not relevant to the question whether she was ‘current on the rent.’”

Id. at 425, 132 A.3d at 273.

                                           Analysis

       Here, we conclude that, where a landlord sues a tenant for breach of contract based

on a residential lease, and the trial court enters judgment in the landlord’s favor against the

tenant and the judgment includes amounts for unpaid rent and other expenses, a post-

judgment interest rate of 6% applies to the judgment pursuant to CJ § 11-107(b).

       We begin by examining the language of CJ § 11-107, which states, in pertinent part:

       (a) Except as provided in § 11-106 of this subtitle, the legal rate of interest
       on a judgment shall be at the rate of 10 percent per annum on the amount of
       judgment.

        (b) The legal rate of interest on a money judgment for rent of residential
       premises shall be at the rate of 6 percent per annum on the amount of the
       judgment.

(Emphasis added). CJ § 11-107(b)’s plain language dictates that it applies where, as here,

a judgment is comprised of unpaid rent and other expenses that are due under a residential

lease. CJ § 11-107(b) unequivocally states that it applies to “a money judgment for rent of

residential premises[.]” Nothing in CJ § 11-107(b) limits its applicability to money


                                             - 39 -
judgments that are entirely comprised solely of unpaid rent—as opposed to being

comprised partially of unpaid rent, and partially of other expenses, such as late fees or the

costs of repairs to the residence, which may be due as the result of renting residential

premises. Stated otherwise, CJ § 11-107(b) does not contain language that “a money

judgment for rent of residential premises” is strictly, or only, for unpaid rent. We decline

to add words to CJ § 11-107(b) to render it applicable only to money judgments that are

comprised solely of unpaid rent. See Bottini, 450 Md. at 188, 147 A.3d at 378 (“[W]e

neither add nor delete words to a clear and unambiguous statute[.]” (Citation omitted)).

       In contending that, as used in CJ § 11-107(b), the word “rent” refers only to money

that a tenant owes a landlord for a period when the tenant occupied the premises, Appellee

mistakenly focuses on the word “rent” in isolation. We agree, however, with the position

of Civil Justice, Inc., the Maryland Volunteer Lawyers Service, and the Public Justice

Center, amici, that the phrase “a money judgment for rent of residential premises” indicates

that CJ § 11-107(b) applies to money judgments that are related to rentals of residential

premises. In the context of the phrase “a money judgment for rent of residential

premises[,]” the word “rent” does not refer to a monetary sum, but instead unambiguously

refers to the act of renting residential premises. By way of analogy, when a sign says

“apartment for rent,” the word “rent” does not indicate the monetary sum that a tenant

would owe each month; instead, the word “rent” indicates that the landlord is renting the

apartment. In short, as used in CJ § 11-107(b), the word “rent” is synonymous with the act

of renting and not the monetary sum that a tenant owes each month.

       Similarly, CJ § 11-107(b)’s plain language belies Appellee’s contention that CJ §


                                           - 40 -
11-107(b) does not apply to actions for breach of contract, and instead applies only to

actions in which a landlord seeks possession of the premises. At the risk of stating the

obvious, if the General Assembly had intended for CJ § 11-107(b) to apply only to actions

in which a landlord seeks possession of the premises—namely, actions for distress for rent,

summary ejectment actions, tenant holding over actions, and actions for breach of lease—

the General Assembly easily could have stated as much. In 1974—six years before the

General Assembly enacted CJ (1980) § 11-107(b)—the General Assembly enacted, within

Title 8 (Landlord and Tenant) of the Real Property Article, the statutes that govern actions

for distress for rent (now RP §§ 8-301 to 8-332), summary ejectment actions (now RP § 8-

401), and tenant holding over actions (now RP § 8-402). See 1974 Md. Laws 329-49 (Ch.

12, S.B. 200). Four years later, in 1978—two years before the General Assembly enacted

CJ (1980) § 11-107(b)—the General Assembly enacted the statute that governs actions for

breach of lease (now RP § 8-402.1). See 1978 Md. Laws 1643 (Ch. 478, S.B. 570). Had

the General Assembly intended for CJ (1980) § 11-107(b) to apply only to actions in which

landlords seek possession of the premises, and not to actions for breach of contract, the

General Assembly could have specified that CJ (1980) § 11-107(b) applied only to the legal

rate of interest on a money judgment in an action pursuant to §§ 8-301 to 8-332, 8-401, 8-

402, or 8-402.1 of the Real Property Article. Alternatively, the General Assembly could

have specified that CJ (1980) § 11-107(b) applied only in an action for distress for rent, a

summary ejectment action, a tenant holding over action, or an action for breach of lease.

The General Assembly did not do so.

       By way of contrast, CJ § 4-401(4), which governs the District Court’s jurisdiction,


                                           - 41 -
provides in pertinent part, as follows: “[T]he District Court has exclusive original civil

jurisdiction in . . . [a]n action involving landlord and tenant, distraint, or wrongful detainer,

regardless of the amount involved[.]” In Greenbelt Consumer, 272 Md. at 230, 322 A.2d

at 526, this Court held that, under CJ § 4-401(4), the District Court has exclusive original

civil jurisdiction in actions for distress for rent (also known as actions for distraint),

summary ejectment actions, and tenant holding over actions, regardless of the amount in

controversy.29 This Court concluded that CJ § 4-401(4) does not extend the District Court’s

jurisdiction to actions for breach of contract between landlords and tenants where the

amount in controversy exceeds the District Court’s statutory maximum. See Greenbelt

Consumer, 272 Md. at 230, 322 A.2d at 526.

       Just as the General Assembly drafted CJ § 4-401(4) to apply only to certain causes

of action—such as “action[s] involving . . . distraint[] or wrongful detainer”—the General

Assembly could have drafted CJ (1980) § 11-107(b) to apply only to actions for distress

for rent, summary ejectment actions, tenant holding over actions, and/or actions for breach

of lease.   The General Assembly, however, did not limit CJ (1980) § 11-107(b)’s

applicability to specific causes of action. Instead, the General Assembly made CJ (1980)

§ 11-107(b) applicable to “money judgment[s] for rent of residential premises[.]” Simply


       29
          This Court decided Greenbelt, 272 Md. 222, 322 A.2d 521, in 1974—four years
before the General Assembly enacted what is now RP § 8-402.1 (Breach of Lease) in 1978.
See 1978 Md. Laws 1643 (Ch. 478, S.B. 570). In Kirk v. Hilltop Apartments, LP, 225 Md.
App. 34, 35 n.1, 123 A.3d 554, 555 n.1 (2015), the Court of Special Appeals stated that,
although, under CJ § 4-401(4), the District Court has exclusive original civil jurisdiction
over an action for breach of lease, where the amount in controversy exceeds the District
Court’s statutory maximum, “a party to the proceeding may invoke the right to a jury trial
in the circuit court by filing a timely demand for the same.” (Citations omitted).

                                             - 42 -
put, nothing in CJ § 11-107(b)’s plain language renders it inapplicable to actions for breach

of contract between landlords and tenants.

       Although, as explained above, CJ § 11-107(b)’s plain language is unambiguous with

respect to its applicability to “money judgment[s] for rent of residential premises[,]” we

review its legislative history as “a confirmatory process[.]” Lamone v. Schlakman, 451

Md. 468, 496, 153 A.3d 144, 161 (2017) (citations omitted). Before the General Assembly

enacted CJ (1980) § 11-107, the post-judgment interest rate for all judgments was 6%. See

Md. Const., Art. III, § 57 (“The legal rate of interest shall be six per cent per annum, unless

otherwise provided by the General Assembly.” (Italics in original)). By enacting CJ

(1980) § 11-107, the General Assembly raised the default post-judgment interest rate to

10%, see CJ (1980) § 11-107(a), but retained the existing post-judgment interest rate of 6%

for “money judgment[s] for rent of residential premises[.]” CJ (1980) § 11-107(b).

Nothing in the bill file of House Bill 1683—through which the General Assembly enacted

CJ (1980) § 11-107—expressly explains why the General Assembly did not raise the post-

judgment interest rate for money judgments for rent of residential premises.

       That said, CJ (1980) § 11-107(b)’s obvious purpose was to protect tenants by not

subjecting them to an increased post-judgment interest rate on money judgments for rent

of residential premises. In other words, it is evident that the General Assembly carved out

an exception to the default post-judgment interest rate of 10% for the benefit of residential

tenants. Needless to say, the new default post-judgment interest rate of 10% would have

been more burdensome on residential tenants than the existing post-judgment interest rate

of 6%. It is entirely logical for the General Assembly to have imposed a lower post-


                                             - 43 -
judgment interest rate on residential tenants, given that, if the District Court enters a money

judgment for rent of residential premises, a tenant is likely to already be experiencing

financial difficulties, which a higher post-judgment interest rate would only exacerbate.

CJ (1980) § 11-107(b)’s obvious purpose of protecting residential tenants supports the

conclusion that CJ § 11-107(b) applies where a money judgment is comprised of unpaid

rent and other expenses that are due under a residential lease.

       Indeed, we can fathom no rational explanation as to why, as Appellee posits, the

General Assembly would have intended for CJ § 11-107(b) to apply to actions in which a

landlord seeks possession of the premises, but not actions for breach of contract between

landlords and tenants. At a minimum, it would be inconsistent to subject residential tenants

to a post-judgment interest rate of 10% in breach of contract actions between landlords and

tenants for rent of residential premises, but protect residential tenants from the post-

judgment interest rate of 10% in other actions between landlords and tenants.

       Our holding in this case is fully consistent with our recent holding in Lockett, 446

Md. at 415, 132 A.3d at 267, in which this Court defined the word “rent” as used in RP §

8-208.1 (Retaliatory actions). Specifically, in Lockett, id. at 415, 132 A.3d at 267, this

Court examined the meaning of the word “rent” as used in RP § 8-208.1(d), which states,

in pertinent part: “The relief provided under this section is conditioned on the tenant being

current on the rent due and owing to the landlord at the time of the alleged retaliatory

action[.]” This Court defined the word “rent,” as used in RP § 8-208.1(d), as “the periodic

sum owed by the tenant for use or occupancy of the premises.” Id. at 424-25, 132 A.3d at

273. This Court explained that RP § 8-208.1(d) is “to be construed narrowly” because RP


                                            - 44 -
§ 8-208.1(d) is an exemption from RP § 8-208.1, which is a remedial statute. Id. at 424,

132 A.3d at 273. This Court observed that RP § 8-208.1’s remedial purpose is “to protect

tenants in residential properties against retaliation by landlords.” Id. at 424, 132 A.3d at

272.

       Appellee misapplies Lockett by asserting that, because of this Court’s analysis in

Lockett, it is clear that the definition of “rent” applies solely to money judgments entered

in summary ejectment actions pursuant to RP § 8-401. In Lockett, this Court’s definition

of the word rent in RP § 8-208.1(d) does not lead to the conclusion that the term rent as

used in CJ § 11-107(b) applies only to money judgments in summary ejectment cases.

Lockett did not involve a summary ejectment action; rather, Lockett concerned a tenant

holding over action that involved a counterclaim for retaliation by a landlord against a

tenant. See id. at 411, 132 A.3d at 265. And, in Lockett, id. at 415, 132 A.3d at 267, the

issue before this Court was not the definition of the word “rent” in RP § 8-401, which

governs summary ejectment actions; instead, the issue was the definition of the word “rent”

in RP § 8-208.1, which prohibits landlords from taking retaliatory actions against tenants

under certain circumstances. In Lockett, 446 Md. at 425, 132 A.3d at 273, this Court

determined that a tenant was “current on the rent” under RP § 8-208.1(d) because she had

paid “the fixed monthly amount [that was] designated in the lease[,]” even though she had

not paid gas bills, late fees, and a court filing fee. In defining the word “rent,” this Court

narrowly construed RP § 8-208.1(d), which precludes relief for retaliation by a landlord

against a tenant where the tenant is not “current on the rent[,]” in a manner that permitted

the tenant an opportunity for relief. See id. at 424, 132 A.3d at 273.


                                            - 45 -
       To be sure, in Lockett, id. at 422-23, 132 A.3d at 272, in defining the word “rent,”

as used in RP § 8-208.1(d), this Court examined other statutes within Title 8 (Landlord and

Tenant) of the Real Property Article that include the word “rent.” For example, this Court

observed that, under RP § 8-401(c)(2)(iv), “a landlord may recover, for nonpayment of rent

for a residential tenancy, both ‘late fees’ and ‘costs of the suit[,]’ indicating that [RP § 8-

401] treats ‘rent’ as distinct from late fees.” Id. at 423, 132 A.3d at 272. Significantly,

however, this Court did not purport to define the word “rent” as it is used in the phrase

“money judgment for rent of residential premises” in CJ § 11-107(b), or in any way

indicate that the term “rent” applies solely to money judgments entered pursuant to RP §

8-401. Put simply, although Lockett may be relevant to the interpretation of the word

“rent” as used in a statute within Title 8 of the Real Property Article, Lockett does not

address the issue of whether judgments like those in the instant cases constitute “money

judgment[s] for rent of residential premises” under CJ § 11-107(b).

       Nor does Lockett provide any support for Appellee’s proposition that CJ § 11-

107(b) does not apply to a judgment that is comprised partially of rent, and partially of

other expenses. In Lockett, 446 Md. at 423, 132 A.3d at 272, this Court concluded that, it

was “unlikely that the General Assembly intended” for the word “rent,” as used in RP § 8-

208.1(d), to “include[] additional charges that vary by month and circumstance,” and thus

are not “easily ascertainable.” The principle that this Court discussed in Lockett as to RP

§ 8-208.1(d)—namely, that it is unlikely that the General Assembly intended the word

“rent” as used RP § 8-208.1(d) to include other charges that may vary from month to month

and that are not easily ascertainable—does not apply to the instant cases. As discussed


                                            - 46 -
above, by its plain language, CJ § 11-107(b) applies to a money judgment for rent of

residential premises—i.e., the act of renting residential premises. In other words, the

analysis of the meaning of the word “rent” in CJ § 11-107(b) includes consideration of the

meaning of the entire phrase “money judgment for rent of residential premises” and is not

limited to ascertaining the definition of the word “rent” in isolation, or dependent upon the

definition of the word “rent” in RP § 8-208.1.

       Because the phrase “money judgment for rent of residential premises” encompasses

the act of renting residential premises, it is not required that, in issuing judgments for rent

of residential premises, the District Court delineate the portion of the judgment that is

comprised of unpaid rent as opposed to other expenses for a post-judgment interest rate of

6% to apply pursuant to CJ § 11-107(b). As discussed above, CJ § 11-107(b)’s plain

language contains no limitation of its applicability to money judgments that are comprised

of unpaid rent and other expenses. Where a judgment is comprised of unpaid rent and other

expenses, a post-judgment interest rate of 6% pursuant to CJ § 11-107(b) applies to the

entirety of the judgment.30

       We are unpersuaded by Appellee’s reliance on Arthur Treacher’s, 272 Md. at 729,

327 A.2d at 287, and Circuit City, 376 Md. at 354, 829 A.2d at 989, for the proposition

that, as used in CJ § 11-107(b), the word “rent” refers only to money that a tenant owes a


       30
         Because CJ § 11-107(b) applies to the entirety of a judgment, it makes no
difference that the District Court’s form for Judgment Creditor’s Monthly Reports includes
only one blank for the applicable post-judgment interest rate, as follows: “Interest accrued
at ___ % on $ __________ (the outstanding principal due on the judgment)[.]” In other
words, because only one post-judgment interest rate applies, there is no need for multiple
blanks for multiple post-judgment interest rates.

                                            - 47 -
landlord for a period when the tenant occupies the premises. Arthur Treacher’s and Circuit

City provide no guidance here. Both Arthur Treacher’s, 272 Md. at 723, 327 A.2d at 284,

and Circuit City, 376 Md. at 353, 829 A.2d at 988, involved commercial leases. As such,

Arthur Treacher’s and Circuit City are of limited utility in interpreting CJ § 11-107(b),

which applies only to “money judgment[s] for rent of residential premises[.]” (Emphasis

added).   Additionally, Arthur Treacher’s and Circuit City did not involve statutory

interpretation, or a determination of the definition of the word “rent.” In Arthur Treacher’s,

272 Md. at 730-31, 327 A.2d at 288, the issue involved the correct measure of damages in

a breach of contract action based on a commercial lease where the tenant did not take

possession of the premises. In Circuit City, 376 Md. at 357, 829 A.2d at 991, the issue

involved the amount that a tenant owed a landlord under a commercial lease after the

landlord relet the property. In addition to being distinguishable on the grounds mentioned,

this Court’s holding in Circuit City, id. at 357, 829 A.2d at 991, does not support the

proposition that a commercial tenant, let alone a residential tenant, is liable for rent only

when the tenant occupies the premises. Circuit City, id. at 334, 344, 829 A.2d at 977, 983,

involved a breach of contract action for the period after the tenant vacated the premises,

and this Court remanded to determine the tenant’s obligation to pay rent under the lease.

In neither Arthur Treacher’s nor Circuit City did this Court define the word “rent,” let alone

do so in the context of interpreting CJ § 11-107(b). The holdings in Arthur Treacher’s and

Circuit City do not alter our conclusion that CJ § 11-107(b) applies where a judgment is

comprised of unpaid rent and other expenses that are due for rent of residential premises.

       Having held that a post-judgment interest rate of 6% pursuant to CJ § 11-107(b)


                                            - 48 -
applies to judgments that are comprised of unpaid rent and other expenses that are due

under residential leases, we apply our holding to the instant cases. In both of the actions

for breach of contract that are at issue here, the correct post-judgment interest rate was 6%

because the money judgments were for rent of residential premises. In both Ben-Davies

and Moore, the judgments consisted of unpaid rent and expenses that were associated with

the rent of residential premises. In Ben-Davies, the $2,728.09 judgment was comprised of:

at least $1,719.38 in unpaid rent, $893.62 for an overdue balance,31 and $115.09 for

replacing carpet in the apartment.       In Moore, the $3,606.47 judgment represented

$4,664.90, minus $150.00 in payments and $908.43 for the security deposit, plus interest.

The $4,664.90 in charges were comprised of: $1,789.00 for unpaid rent in months when

Moore and Pompey occupied the apartment; $1,790.00 for unpaid rent in months after

Moore and Pompey vacated the apartment—i.e., a total of $3,579.00 in unpaid rent—and

$1,085.90 for other expenses, such as late fees, utilities, and cleaning stained carpet.

       In sum, based on the plain language of CJ § 11-107(b), because the money

judgments were comprised of amounts that were due to the rent of residential premises, a

post-judgment interest rate of 6% pursuant to CJ § 11-107(b) applied to the entirety of the



       31
         In Ben-Davies, although $893.62 of the judgment is attributable to an overdue
balance as of October 9, 2006, the source of the overdue balance is not specifically
identified. Appellee has not contended that this source is not related to the rental of the
residential premises at issue. Additionally, because the record does not reveal the date on
which Ben-Davies vacated the apartment, it cannot be determined how much, if any, of the
unpaid rent was for a period when Ben-Davies occupied the apartment, and how much, if
any, of the unpaid rent was for a period after Ben-Davies vacated the apartment. In any
event, such a determination is unnecessary here.


                                            - 49 -
judgments. The awards of court costs and attorney’s fees, however, did not constitute part

of the judgments, and thus were not subject to post-judgment interest. 32

       In conclusion, we answer the certified question of law as follows: where a landlord

sues a tenant for breach of contract based on a residential lease, and the trial court enters

judgment in the landlord’s favor against the tenant and the judgment includes unpaid rent

and other expenses, a post-judgment interest rate of 6% applies pursuant to CJ § 11-107(b).


                                   CERTIFIED QUESTION OF LAW ANSWERED.
                                   COSTS TO BE DIVIDED EQUALLY BETWEEN
                                   THE PARTIES.




       32
         Although CJ § 11-107 does not expressly allow or prohibit interest on court costs
and attorney’s fees, CJ § 11-107 expressly provides only for interest on a “judgment” itself.

                                           - 50 -